Citation Nr: 1028562	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-25 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with silicosis.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and Veteran's Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1966 to July 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan 
which denied the Veteran's claim for service connection for COPD 
with silicosis.

The Veteran testified before a Decision Review Officer (DRO) at a 
January 2009 hearing and before the undersigned Acting Veterans 
Law Judge at a May 2010 RO (Travel Board) hearing.  Copies of 
these hearing transcripts have been associated with the claims 
file.


FINDING OF FACT

There is a nexus between the Veteran's COPD with silicosis and 
active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD with 
silicosis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid 
an appellant in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the Veteran in substantiating this claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b).

COPD Service Connection Claim

The Veteran contends that his work as a molder during service 
exposed him to various containments which led to his current 
COPD.

The Veteran's June 1966 service entrance examination and June 
1970 service discharge examination were negative for any relevant 
abnormalities.  Chest X-rays conducted during those examinations 
were found to be negative or within normal limits.  Shortness of 
breath or a chronic cough was denied in an accompanying June 1966 
entrance Report of Medical History (RMH).  The remaining service 
treatment records were negative for any complaints, treatments or 
diagnoses related to any respiratory condition.

Service personnel records indicate that the Veteran was assigned 
to work in the foundry from approximately September 1968 to March 
1970.  His duties included making bench molds, assisting in 
ramming floor molds and pouring bearings using antifiction metal.

Physical examination found the Veteran's lungs to be normal in a 
July 1970 VA hospitalization summary.

A July 1971 VA examination found the Veteran's pulmonary tissues 
and bony thorax to be normal.  An accompanying chest X-ray 
revealed an essentially normal chest.

A chest X-ray conducted during a July 1972 VA examination was 
found to be essentially normal.

A complaint of breathlessness with activities for the past 
several years was reported in a January 2001 private treatment 
note.  The Veteran suspected that these symptoms began in the 
early 1990s when he suffered from low-grade pneumonia with fever.  
He has tended to be breathless and has wheezed with activity 
since that time.  Coughing had been prominent, particularly early 
on when he was still smoking.  Coughing, a sense of chest 
congestion, and wheezing after initially arising from sleep were 
reported.  A chest abnormality consisting of some patchy 
infiltrate had been found on X-ray two or three years ago which 
"a couple of different physicians had mentioned to him [were] 
possibly related to dust inhalation at mines."  Physical 
examination revealed some faint wheezing over the apices of the 
lung.  An accompanying chest X-ray showed clearance of the right 
lower lobe infiltrate with some scattered calcified granulomas.  
Pulmonary function testing (PFT) revealed a moderate obstructive 
defect with improvement post-bronchodilator.  Assessments of 
likely long-standing bronchospasms and resolved sympatic right 
lower lobe infiltrate with calcified granulomas were made.  The 
examiner noted that blastomycosis was a likely cause of this 
condition.

A February 2002 private treatment note reflects the Veteran's 
reports that his respiratory symptoms improved when he was not at 
work and exposed to dust.  He also reported that he had quit 
smoking in 1998.  Impressions of COPD and asthma were noted.

Complaints of constant shortness of breath were noted in a June 
2004 private treatment note.  Hemoptysis, wheezing, 
lightheadedness and dizziness were denied.  Physical examination 
noted that his lungs were clear.  An impression of COPD was made.

The Veteran was awarded Social Security Administration benefits 
in a September 2004 decision on the basis of COPD and asthma.

A May 2007 opinion from Dr. R. Z., the Veteran's private 
physician, noted that the Veteran suffers from significant COPD 
that had progressively worsened despite his quitting smoking many 
years ago.  The severity of his disease appeared to be out of 
proportion with his smoking history.  The examiner opined that 
the Veteran's current silicosis was related to his in-service 
foundry work using silica in the molds.

The Veteran was noted to have smoked one pack per day for between 
30 and 40 years in a May 2007 private treatment note.

A September 2007 VA respiratory examination reflects the 
Veteran's reports that he worked with compounds such as zinc, 
cooper, babbitt, silica and asbestos during service.  Following 
service, the Veteran reported working at a mine for 37 years 
before retiring in 2004.  He smoked cigarettes for 30 years and 
quit smoking approximately ten years ago.  Current complaints 
include a constant dry cough and occasional mild productive cough 
in the morning.  He reported being able to cough to the point in 
which he passed out and that he once drove off the road while 
coughing, hitting a tree.  Mild wheezing during regular 
conversing conversation, mild shortness of breath several times 
during the examination and respirations of 26 were noted by the 
examiner.  

Physical examination conducted by the September 2007 VA examiner 
revealed expiratory wheezes and mild rhonchi.  Non-productive, 
mild bouts of coughing during the examination and during the 
normal discussion were noted.  An accompanying chest X-ray 
revealed mild chronic pulmonary disease.  An accompanying PFT 
revealed a mild obstructive lung defect.  Following this 
examination and a review of the Veteran's claims file, a 
diagnosis of COPD was made.  The examiner opined that the 
Veteran's current respiratory symptoms were less likely as not 
caused by or related to his service as his the chest X-rays dated 
in 1970 and 1972 were normal and that there were multiple decades 
of intervening years of smoking history and working in a mine 
with known dust producing conditions.  

A December 2007 opinion from Dr. R. Z. indicated that he had 
reviewed the Veteran's military, personal and medical records 
from his clinic.  The physician noted that his clinic treats many 
other miners and none of them have been diagnosed with Silicosis.  
Most of the dust these miners were exposed to was rock dust and 
that may also contain asbestosis.  Silicosis was caused by the 
inhalation of silica dust which was not necessarily present at 
all in mines and was more common in foundries.  Normal chest X-
rays during service were of no consequence as silicosis often 
does not appear on X-rays for many years following exposure and 
it takes a "long time" for sufficient scarring to become 
visible on an X-ray.

A December 2007 treatment note from Dr. R. Z. indicates that the 
Veteran had been assessed with occupational silicosis.

At a January 2009 DRO hearing, the Veteran testified regarding 
his duties in the foundry.  He worked in a mine after service and 
his various jobs included loading regular parts with pellets, 
driving a truck, driving a grader, working in the garage and 
operating the crusher.  He had worked in the mine for 33 or 34 
years before being diagnosed with silicosis.

The Veteran testified in a May 2010 hearing that he was not 
provided with any protective measures while working in the 
foundry during service.  He was diagnosed with silicosis 
following an annual Mine Safety and Health Administration (MSHA) 
physical examination.  He began having problems with his 
breathing in the mid-1990s and smoking intermittently for 30 
years.  The Veteran's wife testified regarding his physical 
limitations.

The Veteran has a current disability as he has been diagnosed 
with COPD with silicosis, among other conditions.  In order for 
his current condition to be recognized as service connected, the 
competent medical evidence of record must establish a link 
between this condition and an active duty injury or disease.  
38 U.S.C.A. § 1110; Shedden and Hickson, both supra.

The evidence establishing this nexus includes the May 2007 and 
December 2007 opinions from Dr. R. Z. determining that the 
Veteran's silicosis was related to his in-service work in a 
foundry.  This examiner indicated in his December 2007 opinion 
that he had reviewed the Veteran's claims file, including his 
service treatment records, when rendering his opinion.

The evidence against such a nexus includes the September 2007 VA 
respiratory examiner's opinion that it was less likely than not 
that the Veteran's COPD was caused by his service but was 
attributable to his post-service work in a mine.

Both of these examiners provided a full rationale for their 
opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(a medical opinion that contains only data and conclusions is not 
entitled to any weight).   Both the examiners noted that they had 
reviewed the Veteran's claims file, including his service 
treatment records, when rendering their opinions.  Grover v. 
West, 12 Vet. App. 109, 112 (1999) (post-service reference to 
injuries sustained in service without a review of service 
treatment records is not competent medical evidence).  

As the evidence is at least in equipoise, and resolving all doubt 
in the Veteran's favor, entitlement to service connection for 
COPD with silicosis is therefore granted.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for COPD with silicosis is 
granted.


____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


